Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549  FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): January 16, 2007 Reckson Associates Realty Corp. and Reckson Operating Partnership, L.P. (Exact Name of Registrant as Specified in its Charter) Reckson Associates Realty Corp.  Reckson Associates Realty Corp.  Maryland 11-3233650 Reckson Operating Partnership, L.P.  Reckson Operating Partnership, L.P.  Delaware 1-13762 11-3233647 (State or other jurisdiction of (Commission File (IRS Employer Identification incorporation) Number) Number) 625 Reckson Plaza Uniondale, New York 11556 (Address of principal executive offices) 516-506-6000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On January 16, 2007, Reckson Associate Realty Corp. issued a press release entitled SL Green and Reckson Announce Dividend Mechanics in Connection with Pending Merger. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits Exhibit No. Description 99.1 Press Release, dated January 16, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. RECKSON ASSOCIATES REALTY CORP. By: /s/ Michael Maturo Name: Michael Maturo Title: President, Chief Financial Officer and Treasurer RECKSON OPERATING PARTNERSHIP, L.P. By: Reckson Associates Realty Corp., its General Partner By: /s/ Michael Maturo Name: Michael Maturo Title: President, Chief Financial Officer and Treasurer Date: January 16, 2007 EXHIBIT INDEX Exhibit Description Number 99.1 Press Release, dated January 16, 2007
